Citation Nr: 0107734	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of head trauma, and if so, whether 
service connection may be granted. 

2.  Entitlement to an increased rating for the veteran's 
service-connected myositis, right paravertebral muscles, 
trapezius and rhomboid, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for an eye disability 
characterized as refractive error and pingueculum OU.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from February to June 1978, and 
in July 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 decision 
of the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO) that increased the veteran's 
noncompensable disability rating for his service-connected 
myositis to 10 percent.  The veteran perfected an appeal as 
to that decision, and then also appealed an August 1999 
rating decision that found that new and material evidence had 
not been submitted sufficient to reopen the previously denied 
claim of entitlement to service connection for residuals of 
head trauma, and that denied service connection for a 
disability of the eyes characterized as refractive error and 
pingueculum OU.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, to include the 
increased rating claims at issue in the appealed case before 
the Court, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority (the Board and 
RO).  See Holliday v. Principi, No. 99-1788 (U. S. Vet. App. 
Feb. 22, 2001).  Regarding its authority to review the 
Board's decision on appeal, the Court in Holliday stated that 
even assuming that it could divine in the first instance on 
the particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  While further delay in the processing of this 
appeal is unfortunate, the Court's decision in Holliday makes 
clear that the Board must remand the appellant's claims 
because they have not been developed at the RO-level under 
the VCAA provisions.  Id.; see also VAOPGCPREC 3-2001, dated 
January 21, 2001 (addresses readjudication of finally denied 
claims under the VCAA).

With regard to the veteran's request to reopen his claim of 
entitlement to service connection for residuals of a head 
injury, the record indicates that during a hearing conducted 
in November 1998, the veteran stated that he was told by a 
physician at "Veterans (Hospital), Noriega" that the impact 
from the fall caused muscle spasms, which result in his head 
pain.  See hearing transcript at page 9.  Although the 
veteran testified in August 1997 at a different hearing that 
he was told by a physician at the Eisenhower Clinic that it 
was quite normal to have headaches after a head injury, he 
had not previously mentioned having been told something 
similar by a physician at "Veterans (Hospital), Noriega."  
Thus, on remand, the RO should assist the veteran in the 
development of this evidence.

Furthermore, with regard to the claim for an increased rating 
for myositis, the Board notes that the most recent VA 
Compensation and Pension examination was conducted in June 
1998.  Portions of the report of that examination are 
incomplete, as they contain only what appear to be answers to 
questions, but the questions are not of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
head trauma since records were last 
obtained.  In particular, the RO should 
seek from the veteran additional 
information regarding the identity of the 
individual and the location of the 
facility at which he was being treated 
when told that his head pain was caused by 
muscle spasms caused by his head injury, 
as reported by the veteran at his November 
1998 hearing.  

2.  It is requested that the RO obtain all 
current treatment records regarding 
treatment for residuals of his head trauma 
from the VA medical facility in San Juan, 
Puerto Rico.  

3.  A VA examination should be conducted 
by a neurologist in order to determine the 
nature, severity and etiology of any 
residuals of head trauma sustained in the 
November 1982 fall.  The claims folder and 
a copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examination.  All testing deemed necessary 
should be performed.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any disability diagnosed is 
related to service, to include the injury 
to the head sustained during a fall in 
November 1982.  If the examiner concludes 
a disability is not related to service, 
he/she should address whether it is as 
likely as not that the disability(ies) is 
aggravated by a disability incurred in 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  The veteran should be afforded the 
opportunity for a VA examination by an 
orthopedist to determine the nature and 
severity of myositis of the right 
paravertebral muscles, trapezius and 
rhomboid.  All testing deemed necessary 
should be performed.  The veteran's right 
paravertebral muscles, trapezius and 
rhomboid, should be examined for 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion and indicate the 
degree of any limitation of motion.  
Additionally, the examiner should be 
requested to determine whether the right 
paravertebral muscles, trapezius and 
rhomboid, exhibit weakened movement, 
excess fatigability or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost, or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability or incoordination.  
The examiner should be asked to express an 
opinion as to the degree to which pain 
could limit functional ability during 
flare-ups, or when the muscles are used 
repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1994).  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  The veteran should be afforded the 
opportunity for a VA examination by an 
appropriate specialist to determine the 
nature and severity of any visual 
impairment the veteran has, to include 
refractive error and pingueculum OU.  All 
testing deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any visual impairment 
diagnosed is related to service, to 
include the injury to the head sustained 
during a fall in November 1982.  If the 
examiner concludes a disability is not 
related to service, he/she should address 
whether it is as likely as not that the 
disability(ies) is aggravated by a 
disability incurred in service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  Thereafter the RO should re-adjudicate 
the claims on appeal.  In so doing, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed with regard to each of 
those claims.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





 



